 



EXHIBIT 10.1
SETTLEMENT AGREEMENT
Dated November 29, 2007
by and among
VISA U.S.A. INC.
and
VISA INC.
and
THE TJX COMPANIES, INC.
and
FIFTH THIRD BANK

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION
    1  
1.1. Definitions
    1  
1.2. Certain Rules of Construction
    5  
 
       
2. ACCOUNTING STATEMENT
    5  
 
       
3. ALTERNATIVE RECOVERY OFFER
    5  
3.1. Terms of Communication
    5  
3.2. Alternative Recovery Amount
    6  
3.3. Maximum Payment Amounts
    6  
3.4. Alternative Recovery Acceptance Report
    7  
 
       
4. OBLIGATIONS OF FIFTH THIRD; DISTRIBUTION BY VISA
    7  
 
       
5. TJX INDEMNITY
    8  
 
       
6. FINES, INTERCHANGE FEE RATE ADJUSTMENT, ETC.; OTHER MATTERS
    8  
6.1. Fine Suspension and Interchange Fee Rate Adjustment
    8  
6.2. Visa Pilot Security Program
    9  
6.3. TJX Spokesperson Activities
    9  
6.4. Covenant Not To Sue
    9  
 
       
7. RELEASE; CONSUMMATION DATE
    9  
7.1. Release
    9  
7.2. Conditions to Consummation; Consummation Date
    9  
 
       
8. OPT-IN THRESHOLD CONDITION; TERMINATION, ETC
    10  
8.1. Opt-In Threshold Condition
    10  
8.2. Termination:
    10  
8.3. Effect of Termination
    11  
 
       
9. REPRESENTATIONS AND WARRANTIES
    11  
9.1. Representations and Warranties of Visa
    11  
9.2. Representations and Warranties of TJX
    12  
9.3. Representations and Warranties of Fifth Third
    13  
9.4. No Presumption
    13  

-i-



--------------------------------------------------------------------------------



 



         
10. MISCELLANEOUS
    13  
10.1. Notices
    13  
10.2. Succession and Assignment; No Third-Party Beneficiary
    15  
10.3. Amendments and Waivers
    15  
10.4. Entire Agreement
    15  
10.5. Counterparts; Effectiveness
    15  
10.6. Non-Severability
    15  
10.7. Headings
    16  
10.8. Construction
    16  
10.9. Governing Law
    16  
10.10. Jurisdiction; Venue; Service of Process
    16  
10.11. Specific Performance
    17  
10.12. Waiver of Jury Trial
    17  
10.13. No Admission of Liability
    17  
10.14. Public Announcements
    18  

-ii-



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit 3 — Form of Alternative Recovery Offer Communication, including
Alternative Recovery Offer, with the following exhibit:

  •   Exhibit A — Form of Acceptance of Alternative Recovery Offer

Exhibit 7.1 — Form of TJX and Fifth Third Release

-iii-



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT
     SETTLEMENT AGREEMENT dated as of November 29, 2007 (together with the
attached Exhibits, called this “Settlement Agreement”), by and among VISA U.S.A.
INC., a Delaware corporation, and VISA INC., a Delaware corporation (hereinafter
collectively called “Visa”), THE TJX COMPANIES, INC., a Delaware corporation
(“TJX”), and FIFTH THIRD BANK, an Ohio banking corporation (“Fifth Third”).
     WHEREAS, prior to December 19, 2006, TJX’s computer system that processes
and stores information related to customer transactions was subjected to
unauthorized intrusions (further defined collectively below as the TJX
Intrusion), during which payment card account data were at risk of being stolen;
     WHEREAS, certain issuers of payment cards bearing the “Visa” brand name may
have certain rights under the operating regulations of Visa and/or Interlink to
recover certain amounts (which amounts may be payable by Fifth Third and
indemnifiable by TJX) by reason of losses and costs associated with the TJX
Intrusion allegedly incurred by those issuers;
     WHEREAS, in order to settle potential claims and resolve other disputes
among TJX, Fifth Third and Visa with respect to the possible rights of Visa
issuers described above and potential associated claims by Visa issuers
asserting such possible rights, TJX, Fifth Third and Visa have entered into this
Settlement Agreement.
     NOW, THEREFORE, in consideration of the representations, warranties and
covenants set forth in this Settlement Agreement and in the attached Exhibits
and subject to all the terms and conditions, Visa, TJX and Fifth Third agree as
follows:
     1. DEFINITIONS; CERTAIN RULES OF CONSTRUCTION
          1.1. Definitions. The following capitalized terms and non-capitalized
words and phrases have the meanings respectively assigned to them below, which
meanings are applicable equally to the singular and plural forms of the terms so
defined:
     “Accepting Issuer” has the meaning set forth in Section 3.1.
     “Accounting Statement” means a written statement which sets forth (with the
issuers’ names redacted and replaced with a numerical identifier) the
calculation of each Eligible Visa Issuer’s Alternative Recovery Amount, such
calculation (a) to show that each Eligible Visa Issuer’s Set 1 ADCR Recovery,
Set 2 ADCR Recovery, Set 3 ADCR Recovery, Set 4 ADCR Recovery, Total ADCR
Recovery Amount, and Minimum Recovery Amount (if any) were all calculated in
accordance with this Settlement Agreement, (b) to show that the aggregate
amounts of the Set 1, 2, 3, and 4 ADCR Recoveries, the Total ADCR Recovery
Amounts, the Minimum Recovery Amounts, and the Alternative Recovery Amounts of
the Eligible Visa Issuers equal the maximum payment amounts for such items set
forth in Paragraph 3.4 of this Settlement Agreement, and (c) to contain an
issuer-by-issuer breakdown (with the names of the issuers redacted and replaced
with a numerical identifier) of the number of Visa accounts each Eligible Visa
Issuer has in each Set of Accounts, as well as the amount of each Eligible Visa
Issuer’s Set

-1-



--------------------------------------------------------------------------------



 



1 ADCR Recovery, Set 2 ADCR Recovery, Set 3 ADCR Recovery, Set 4 ADCR Recovery,
Total ADCR Recovery Amount, Minimum Recovery Amount (if any) and Alternative
Recovery Amount.
     “ADCR Recovery” means, as to any set of Visa Accounts, the recovery that
would be available to Visa issuers under the ADCR Rules with respect to such
accounts as a result of the TJX Intrusion assuming the ADCR Rules were
applicable to such accounts in the context of the TJX Intrusion.
     “ADCR Rules” means the rules set forth in Chapter 4 of Visa’s Dispute
Resolution Rules, together with Visa’s published methodology for applying such
rules, and together with any other standard Visa methodology for applying such
rules that is not inconsistent with such rules or such published methodology.
     “Affiliated Person” means, as to any Person, the past, present, and future
representatives, attorneys, agents, accountants, assigns, insurers,
administrators, officers, directors, trustees, employees, retained contractors,
parents, affiliates, subsidiaries, predecessors, and successors of the Person,
and any other Persons acting on behalf of the Person, all in their capacities as
such.
     “Alternative Recovery Acceptance” has the meaning set forth in Section 3.1.
     “Alternative Recovery Acceptance Report” has the meaning set forth in
Section 3.4.
     “Alternative Recovery Amount” has the meaning set forth in Section 3.2.
     “Alternative Recovery Offer Date” has the meaning set forth in Section 3.
     “Alternative Recovery Offer” has the meaning set forth in Section 3.1.
     “Alternative Recovery Acceptance Deadline” has the meaning set forth in
Section 8.1.
     “Calculated Set 3/4 Percentage” means the percentage such that the combined
aggregate amount of the Set 3 ADCR Recoveries and the Set 4 ADCR Recoveries
equals $19.110 million, which percentage shall be identical for purposes of
determining both Set 3 ADCR Recoveries and Set 4 ADCR Recoveries.
     “Consummation Date” has the meaning set forth in Section 7.2.
     “Eligible Account” means any Identified Visa Account that is a Set 1
Account, a Set 2 Account, a Set 3 Account or a Set 4 Account.
     “Eligible Visa Issuer” means an issuer of an Eligible Account.
     “Identified Visa Accounts” means those Visa Accounts that were identified
to Visa by or at the request of Fifth Third and/or TJX on or before the date of
this Settlement Agreement in

-2-



--------------------------------------------------------------------------------



 



response to Visa’s requests for information as to those Visa Accounts that Visa
considered may have been at risk from the TJX Intrusion.
     “Interlink” means Interlink Network, Inc., a wholly owned subsidiary of
Visa.
     “Minimum Recovery Amount” for each Eligible Visa Issuer shall mean an
amount determined as follows: (i) for an Eligible Visa Issuer for which the
Total ADCR Recovery Amount is less than $25, the “Minimum Recovery Amount” shall
be the difference between $250 and the amount of such Eligible Visa Issuer’s
Total ADCR Recovery Amount, and (ii) for an Eligible Visa Issuer for which the
Total ADCR Recovery Amount is at least $25 but not more than $699, the “Minimum
Recovery Amount” shall be the difference between $700 and the amount of such
Eligible Visa Issuer’s Total ADCR Recovery Amount.
     “Opt-In Termination Notice” has the meaning set forth in Section 8.2.
     “Opt-In Threshold Condition” has the meaning set forth in Section 8.1.
     “Person” means any individual or corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.
     “Release” has the meaning set forth in Section 7.1.
     “Set 1 Accounts” means those Identified Visa Accounts that were used to
make U.S.-acquired signature-based payment card transactions at TJX Stores
during the period from December 31, 2002 through September 2, 2003.
     “Set 2 Accounts” means those Identified Visa Accounts that were used to
make U.S.-acquired PIN-based payment card transactions at TJX Stores during the
period from December 31, 2002 through September 2, 2003, provided, that there
shall be excluded from the Set 2 Accounts any Identified Visa Account that is a
Set 1 Account.
     “Set 3 Accounts” means those Identified Visa Accounts that were used to
make U.S.-acquired PIN-based payment card transactions at TJX Stores during the
period from May 15, 2006 through December 18, 2006, provided, that there shall
be excluded from the Set 3 Accounts any Identified Visa Account that is a Set 1
Account or a Set 2 Account.
     “Set 4 Accounts” means those Identified Visa Accounts that were used to
make U.S.-acquired signature-based payment card transactions at TJX Stores
during the period from May 15, 2006 through December 18, 2006, provided, that
there shall be excluded from the Set 4 Accounts any Identified Visa Account that
is a Set 1 Account, a Set 2 Account or a Set 3 Account.
     “Set 1 ADCR Recovery” has the meaning set forth in the definition of Total
ADCR Recovery Amount.

-3-



--------------------------------------------------------------------------------



 



     “Set 2 ADCR Recovery” has the meaning set forth in the definition of Total
ADCR Recovery Amount.
     “Set 3 ADCR Recovery” has the meaning set forth in the definition of Total
ADCR Recovery Amount.
     “Set 4 ADCR Recovery” has the meaning set forth in the definition of Total
ADCR Recovery Amount.
     “Set Accounts” or “Set of Accounts” means one or more of the Set 1
Accounts, Set 2 Accounts, Set 3 Accounts or Set 4 Accounts, as the context may
require.
     “Settlement Agreement” has the meaning set forth in the preamble hereto.
     “Termination Date” has the meaning set forth in Section 8.2
     “Total ADCR Recovery Amount” means, for each Eligible Visa Issuer, the sum
of the following amounts:

  (i)   Set 1 Accounts: in respect of all Set 1 Accounts of an Eligible Visa
Issuer, an amount (such issuer’s “Set 1 ADCR Recovery”) equal to 100% of the
ADCR Recovery on such issuer’s Set 1 Accounts.

  (ii)   Set 2 Accounts: in respect of all Set 2 Accounts of an Eligible Visa
Issuer, an amount (such issuer’s “Set 2 ADCR Recovery”) equal to 25% of the ADCR
Recovery on such issuer’s Set 2 Accounts.

  (iii)   Set 3 Accounts: in respect of all Set 3 Accounts of an Eligible Visa
Issuer, an amount (such issuer’s “Set 3 ADCR Recovery”) equal to the Calculated
Set 3/4 Percentage of the ADCR Recovery on such issuer’s Set 3 Accounts.

  (iv)   Set 4 Accounts: in respect of all Set 4 Accounts of an Eligible Visa
Issuer, an amount (such issuer’s “Set 4 ADCR Recovery”) equal to the Calculated
Set 3/4 Percentage of the ADCR Recovery on such issuer’s Set 4 Accounts.

     “TJX Acquirers” means, in their capacities as acquiring banks for TJX,
Fifth Third and Chase Paymentech Solutions LLC (formerly known as Chase Merchant
Services LLC), together with the Affiliated Persons of such Persons.
     “TJX Intrusion” means the TJX computer system intrusion(s) that are the
subject of CAMS Event 2007-030-IC, and all its subparts.
     “TJX Stores” means any stores operated by TJX under any of the names T.J.
Maxx, Marshalls, HomeGoods, A.J. Wright, T.J. Maxx ‘n More, Marshalls MegaStore,
and The Maxx.

-4-



--------------------------------------------------------------------------------



 



     “Visa Account” means a payment card account with the Visa Flag Symbol or
Visa Brand Mark issued by or through a U.S. member of Visa (or by or through
some other entity sponsored directly or indirectly by a U.S. member of Visa)
that enables the purchase of goods from a merchant.
          1.2. Certain Rules of Construction. Except as otherwise explicitly
specified to the contrary, (a) references to a Section, Exhibit or Schedule
means a Section of, or Schedule or Exhibit to this Settlement Agreement, unless
another agreement is specified, (b) the word “including” will be construed as
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time, (d) words in the singular or plural form include the
plural and singular form, respectively and (e) references to a particular Person
include such Person’s successors and assigns to the extent not expressly
prohibited by this Settlement Agreement.
     2. ACCOUNTING STATEMENT. Prior to the execution and delivery of this
Settlement Agreement, Visa has delivered to TJX and Fifth Third a preliminary
version of the Accounting Statement, which version conforms to the requirements
of the Accounting Statement except that, in regard to the Set 3 Accounts and the
Set 4 Accounts, it assumes that “January 5, 2007” is substituted for
“December 18, 2006” in defining those terms, and except that it does not provide
(i) the number of Eligible Accounts on a set-by-set basis; (ii) the number of
Eligible Accounts that were excluded in calculating the ADCR Recovery amounts
shown; or (iii) the derivation of the payout factor that was used in calculating
the counterfeit fraud portion of the ADCR Recovery amounts shown. Visa shall
deliver the Accounting Statement to TJX and Fifth Third on November 30, 2007.
     3. ALTERNATIVE RECOVERY OFFER. Visa hereby agrees to send to all Eligible
Visa Issuers on December 6, 2007 (the “Alternative Recovery Offer Date”) the
communication attached as Exhibit 3, appropriately completed for each Eligible
Visa Issuer.
          3.1. Terms of Communication. The Alternative Recovery Offer
communication shall include an offer to the Visa issuer to which it is addressed
of such issuer’s Alternative Recovery Amount, as an alternative to any recovery
in connection with such issuer’s Eligible Accounts that such issuer might be
entitled to under the operating regulations of Visa and/or Interlink by reason
of costs allegedly incurred by such issuer by reason of the TJX Intrusion (the
“Alternative Recovery Offer”), and shall recommend acceptance of the Alternative
Recovery Offer by Eligible Visa Issuers. Each Eligible Visa Issuer which on or
before the Alternative Recovery Acceptance Deadline executes and delivers to
Visa the “Alternative Recovery Acceptance” appearing as Exhibit 1 to the
Alternative Recovery Offer communication (the “Alternative Recovery Acceptance”)
(each such issuer is herein called an “Accepting Issuer”) shall, effective on
the Consummation Date, as provided in the Alternative Recovery Acceptance,
irrevocably waive the Accepting Issuer’s right to assert against Visa, TJX, the
TJX Acquirers, and the Affiliated Persons of each of them, and shall fully and
finally release Visa, TJX, the TJX Acquirers, and the Affiliated Persons of each
of them from, (a) any claim or right of recovery the Accepting Issuer might
otherwise have had in respect of any of its Identified Visa Accounts under the
Visa and/or Interlink operating regulations (whether under the ADCR Rules, the

-5-



--------------------------------------------------------------------------------



 



compliance rules contained in said regulations, or otherwise) by reason of any
matter, occurrence, or event pertaining to the TJX Intrusion, (b) any dispute or
objection the Accepting Issuer might otherwise be entitled to raise or make with
respect to the amount, or the calculation of the amount, of its Alternative
Recovery Amount as shown in the Alternative Recovery Offer, and (c) any claim or
right the Accepting Issuer might be entitled to assert, and any monetary
recovery or other relief that the Accepting Issuer might be entitled to seek or
receive, in any litigation or other proceeding (including without limitation the
pending putative class action proceedings consolidated under the caption
entitled In re TJX Companies Retail Security Breach Litigation, Master Docket
No. 07-10162-WGY, pending in the United States District Court for the District
of Massachusetts), or under any other laws, rules or regulations, in connection
with any injury or harm the Accepting Issuer may have incurred in its capacity
as a Visa issuer with respect to any of its Identified Visa Accounts by reason
of any matter, occurrence, or event pertaining to the TJX Intrusion (whether or
not such matter, occurrence, or event is known to the Accepting Issuer as of the
date of the Alternative Recovery Acceptance). Visa agrees to provide to TJX and
to Fifth Third on a daily basis with a copy of each Alternative Recovery
Acceptance received by Visa on the preceding day and with an update, in the
required form of the Alternative Recovery Acceptance Report, as to whether and
by what amount the Opt-In Threshold Condition has or has not been satisfied.
          3.2. Alternative Recovery Amount. Effective on the Consummation Date,
each Accepting Issuer shall be entitled to receive the Total ADCR Recovery
Amount for such issuer and any Minimum Recovery Amount for such issuer (the
combined amount of an Eligible Visa Issuer’s Total ADCR Recovery Amount and
Minimum Recovery Amount being, as to any Eligible Visa Issuer, such issuer’s
“Alternative Recovery Amount”); provided, however, that the total amount of all
payments to Accepting Issuers under this Settlement Agreement shall not exceed
the maximum amounts set forth in Section 3.3 below.
          3.3. Maximum Payment Amounts. The aggregate amount of Fifth Third’s
payment obligation under Section 4, and TJX’s indemnity obligation under
Section 5, shall not in any event exceed the amounts set forth in Section 3.3.1
below, reduced by the amounts determined pursuant to Section 3.3.2 below:
               3.3.1. Acceptance by All Eligible Visa Issuers. Assuming that all
Eligible Visa Issuers accept the Alternative Recovery Offer, the aggregate
amount of such obligations shall not exceed: (i) in respect of all Accepting
Issuers’ Set 1 ADCR Recoveries, an aggregate of $19,062,000, (ii) in respect of
all Accepting Issuers’ Set 2 ADCR Recoveries, $1,201,000, (iii) in respect of
all Accepting Issuers’ Set 3 ADCR Recoveries and Set 4 ADCR Recoveries, an
aggregate amount of $19,110,000 for both Sets of Accounts, (iv) in respect of
all Accepting Issuers’ Total ADCR Recovery Amounts, an aggregate of $39,373,000
and (v) in respect of all Accepting Issuers’ Minimum Recovery Amounts, an
aggregate of $1,490,000. The aggregate amount payable by Fifth Third and
indemnifiable by TJX in respect of all Accepting Issuers’ Alternative Recovery
Amounts shall not in any event exceed a total of $40,863,000.
               3.3.2. Reduction for Non-Acceptances. The maximum aggregate
amounts of the Set 1, 2, 3, and 4 ADCR Recoveries, the Total ADCR Recovery
Amounts, the Minimum Recovery Amounts, and the Alternative Recovery Amounts, as
stated in Section 3.3.1, assume 100% acceptance of the Alternative Recovery
Offer by the Eligible Visa Issuers. The

-6-



--------------------------------------------------------------------------------



 



only amounts actually payable by Fifth Third and indemnifiable by TJX under
Sections 4 and 5 of this Settlement Agreement shall be the Alternative Recovery
Amount of each Accepting Issuer. Accordingly, each of the aggregate maximum
dollar amounts set forth in Section 3.3.1 shall be reduced, and the potential
liability of Fifth Third and TJX under Sections 4 and 5 of this Settlement
Agreement in respect of each of those maximum aggregate amounts shall
correspondingly be reduced, dollar for dollar, by the aggregate dollar amounts
that Eligible Visa Issuers that do not timely submit their respective
Alternative Recovery Acceptances would have been entitled to receive under the
Alternative Recovery Offer had they qualified hereunder to be Accepting Issuers.
          3.4. Alternative Recovery Acceptance Report. Visa hereby agrees that
before 12 noon, Eastern time, December 20, 2007, Visa shall deliver to TJX and
Fifth Third a written report (the “Alternative Recovery Acceptance Report”)
(i) identifying by name (and by the numerical identifier used for such issuer in
the Accounting Statement) each Eligible Visa Issuer that satisfied the
requirements of the Alternative Recovery Offer and is thereby an Accepting
Issuer and (ii) providing (with the names of the issuers redacted and replaced
with the same numerical identifiers used for such issuers in the Accounting
Statement) a tabulation in the same format as the Accounting Statement of the
Eligible Visa Issuers that did not satisfy such requirements. The Alternative
Recovery Acceptance Report shall also set forth in the same detail as the
Accounting Statement the calculation and amount of (i) each Eligible Visa
Issuer’s Set 1 ADCR Recovery, Set 2 ADCR Recovery, Set 3 ADCR Recovery and Set 4
ADCR Recovery, and (ii) the Minimum Recovery Amount of each Accepting Issuer
that is entitled to receive a Minimum Recovery Amount. Finally, the Alternative
Recovery Acceptance Report shall set forth the calculation of the number of
accounts covered by Alternative Recovery Acceptances on an issuer-by-issuer
basis and whether the Opt-In Threshold Condition has been satisfied as provided
in Section 8.1. The delivery of the Alternative Recovery Acceptance Report by
Visa shall constitute a representation and warranty by Visa, and Visa shall be
deemed to represent and warranty by such delivery (i) that Visa has correctly
identified the Accepting Issuers, that each such Accepting Issuer has timely
provided Visa with a correct and complete Alternative Recovery Acceptance, and
that the information contained in the Alternative Recovery Acceptance Report
regarding the Accepting Issuers is true, correct and complete, and (ii) Visa has
correctly identified those Eligible Visa Issuers that did not satisfy the
requirements of the Alternative Recovery Offer and are not entitled to payments
under it and the information contained in the Alternative Recovery Acceptance
Report with respect to such issuers is true, correct and complete. The
Alternative Recovery Acceptance Report shall be accompanied by copies of all of
the Alternative Recovery Acceptances reflected in the Report.
     4. OBLIGATIONS OF FIFTH THIRD; DISTRIBUTION BY VISA. Subject to all the
conditions of this Settlement Agreement and the satisfaction of the other
parties’ obligations hereunder (including without limitation Fifth Third’s
receipt of funds from TJX as called for by Section 5), (a) Fifth Third agrees to
pay to Visa (by making such funds available to Visa to take through Visa’s
settlement process) same day funds not later than December 24, 2007 the
aggregate amount of all Accepting Issuers’ Alternative Recovery Amounts, the
calculation of which aggregate amount shall be set forth on the Alternative
Recovery Acceptance Report furnished by Visa to TJX and Fifth Third as provided
in Section 3.4, and (b) Visa agrees that, on or before December 27, 2007, it
shall distribute to each Accepting Issuer its Alternative Recovery Amount. Visa
is not obligated to distribute the Alternative Recovery Amount to each

-7-



--------------------------------------------------------------------------------



 



Accepting Issuer until funds have been received from Fifth Third as called for
by clause (a) of the first sentence of this Section 4.
     5. TJX INDEMNITY. TJX agrees to indemnify and hold harmless Fifth Third
from and against payment of the aggregate amount of all Accepting Issuers’
Alternative Recovery Amounts required by the terms of Section 4. Upon Fifth
Third’s becoming obligated to pay such aggregate amount to Visa as required by
Section 4, TJX hereby agrees that it shall, sufficiently in advance of the due
date of such payment so as to enable Fifth Third to make such payment timely,
provide Fifth Third with same day funds equal to the amount so required to be
paid by Fifth Third.
     6. FINES, INTERCHANGE FEE RATE ADJUSTMENT, ETC.; OTHER MATTERS. Effective
as of the Consummation Date, the parties agree as follows:
          6.1. Fine Suspension and Interchange Fee Rate Adjustment. Visa agrees
that it will suspend fines pending, but not yet imposed and collected, on Fifth
Third arising from its alleged failure to ensure TJX’s compliance with Visa data
security requirements or as a result of TJX’s alleged failure to be fully PCI
DSS compliant by September 30, 2007 (which was Visa’s deadline for TJX’s PCI DSS
compliance) including the elimination of all storage of prohibited account data.
Those fines, which have a maximum level of $225,000 for Fifth Third Bank, will
be waived by Visa based upon the PCI DSS ROC submitted on behalf of TJX and
received by Visa on October 12, 2007. Effective October 18, 2007, Visa has
restored TJX’s credit and debit card interchange fee rates to the levels that
pertained before the change implemented on October 13, 2007, such restoration
having been accomplished on an accelerated basis so as to have become effective
21 calendar days earlier than would have been the case in the normal course, and
such acceleration having reduced the interchange fees paid by TJX by an
estimated approximately $10,000 per day from what they otherwise would have been
during such 21-calendar-day period, and such reduction having been a material
factor in leading Fifth Third and TJX to agree to increase the aggregate maximum
amount of the funding of the Alternative Recovery Offer to $40,863,000 as set
forth in Section 3.3. In addition, when Visa’s Board of Directors rules on the
pending appeal of the fines previously imposed on Fifth Third, the Board will at
a minimum rescind the $500,000 Egregious Violation fine, based on the totality
of the circumstances known to Visa, including the pre-breach conduct and
post-breach efforts of Fifth Third and TJX and their decisions to enter into
this Settlement Agreement, provided that this settlement is finalized and
approved, the 80% threshold for issuer participation is either met or waived,
and the TJX and Fifth Third Release becomes effective (such promised rescission
having been a material factor in leading Fifth Third and TJX to agree to
increase the aggregate maximum amount of the funding of the Alternative Recovery
Offer to $40,863,000 as set forth in Section 3.3). Visa agrees that (i) Visa
will not impose on or collect from any of the TJX Acquirers any further fines,
(ii) Visa will not impose any changes in interchange fee rates on TJX or any of
the TJX Acquirers and (iii) Visa will not impose on or assert against TJX or any
of the TJX Acquirers or any Affiliated Person of TJX or the TJX Acquirers any
claim, provided that this sentence applies only with respect to (a) the TJX
Intrusion or (b) alleged non-compliance by TJX with Visa’s data security
requirements on or before the date of this Settlement Agreement to the extent
such alleged non-compliance is based on facts that relate to the TJX Intrusion
(whether or not such facts were known to Visa as of the date of this Settlement
Agreement ) or that were known to Visa as of the date of this Settlement
Agreement (whether or

-8-



--------------------------------------------------------------------------------



 



not such facts relate to the TJX Intrusion). To further effectuate the intention
of the preceding sentence, Visa certifies that it has read and understands, and
hereby expressly waives, the benefits of Section 1542 of the California Civil
Code, and any and all similar statutes, rules and legal doctrines in California
or any other jurisdiction.
          6.2. Visa Pilot Security Program. Visa agrees to offer to TJX’s Visa
acquiring bank the right for TJX to participate in at least one pilot program of
an appropriate security-related payment card technology, if any, that Visa
introduces for or makes available for piloting by any merchants in TJX’s class
within the United States during the twenty-four month period following the date
of this Settlement Agreement.
          6.3. TJX Spokesperson Activities. TJX agrees that upon Visa’s request,
TJX will serve on at least four occasions during the twenty-four month period
following the date of this Settlement Agreement as a spokesperson in support of
the goals of the Payment Card Industry Data Security Standards and the security
of payment card information.
          6.4. Covenant Not To Sue. TJX, Visa, and Fifth Third each hereby
covenants and agrees that neither it nor any of its Affiliated Persons will
initiate any litigation prior to July 1, 2008 against either of the others or
any of their Affiliated Persons with respect to any ruling that Visa has made or
may make with regard to any compliance claim that may be filed by a U.S. Visa
issuer with respect to U.S.-acquired transactions related to the TJX Intrusion
after the date of this Settlement Agreement and, further, that no such
litigation will be initiated unless and until Fifth Third, TJX, and Visa have
conducted a good faith negotiation relative to the ruling(s) at issue, such
negotiation having been attended in person by a business representative from
each party having the title of Senior Vice President or higher, and such
negotiation having been unsuccessful in resolving the dispute regarding the
ruling(s) at issue.
     7. RELEASE; CONSUMMATION DATE.
          7.1. Release. Upon the satisfaction of all of the other conditions set
forth in Section 7.2 below, each of TJX and Fifth Third hereby agree that they
shall deliver the Release attached to this Settlement Agreement as Exhibit 7.1
(the “Release”).
          7.2. Conditions to Consummation; Consummation Date. It is a condition
to the consummation of this Settlement Agreement that a termination notice
pursuant to Section 8.2 shall not have been given by TJX, Visa, or Fifth Third.
In the event that such a termination notice has not been given, this Settlement
Agreement shall be consummated on the date (which is expected to be December 24,
2007) (the “Consummation Date”) when all of the following conditions shall have
been satisfied:

  (a)   TJX shall have paid to Fifth Third the amount required to be paid by
Section 5;

  (b)   Fifth Third shall have paid to Visa the aggregate amount required to be
paid by Section 4;

-9-



--------------------------------------------------------------------------------



 



  (c)   TJX and Fifth Third shall have executed and delivered the Release
described in Section 7.1; and

  (d)   The representations and warranties of each party shall be true and
correct in all material respects on the Consummation Date with the same force
and effect as if made as of the Consummation Date and each Party shall have
performed and complied with all agreements, obligations and covenants contained
in this Agreement that are required to be performed or complied with by it.

     8. OPT-IN THRESHOLD CONDITION; TERMINATION, ETC.
          8.1. Opt-In Threshold Condition. The obligations of Fifth Third and
TJX to make any of the payments required by the terms of this Settlement
Agreement or to deliver the Release are subject to the condition that at or
before 5:00 p.m., Pacific time, on December 19, 2007 (the “Alternative Recovery
Acceptance Deadline”) the Alternative Recovery Offer shall have been accepted by
Eligible Visa Issuers that in the aggregate issued not less than eighty percent
(80%) of the Eligible Accounts (such percentage acceptance by the Alternative
Recovery Acceptance Deadline is herein called the “Opt-In Threshold Condition”).
The Alternative Recovery Acceptance Report shall set forth calculations that
show whether and by what amount the Opt-In Threshold Condition has or has not
been satisfied.
          8.2. Termination. This Agreement may be terminated (the date on which
the Agreement is terminated, the “Termination Date”) at any time prior to the
Consummation Date:
8.2.1. by mutual written consent of TJX, Fifth Third and Visa;
8.2.2. by any of TJX, Fifth Third and Visa, by written notice to the other
parties, at any time after December 31, 2007 if the Consummation Date has not
occurred by such date (unless the Consummation Date has not occurred as the
result of one or more breaches or violations of, or inaccuracy in any covenant,
agreement, representation or warranty of this Agreement by the terminating
party);
8.2.3. by TJX or Fifth Third, by written notice to the other parties, if either
(i) there has been or will be a material breach of, or inaccuracy in, any
representation or warranty of Visa contained in this Agreement as of the date of
this Agreement or as of any subsequent date (other than representations or
warranties that expressly speak only as of a specific date or time, with respect
to which TJX or Fifth Third’s right to terminate will arise only in the event of
a breach of, or inaccuracy in, such representation or warranty as of such
specified date or time), or (ii) Visa has breached or violated any of its
covenants and agreements contained in this Agreement;
8.2.4. by Visa, by written notice to the other parties, if either (i) there has
been or will be a material breach of, or inaccuracy in, any representation

-10-



--------------------------------------------------------------------------------



 



or warranty of either TJX or Fifth Third contained in this Agreement as of the
date of this Agreement or as of any subsequent date (other than representations
or warranties that expressly speak only as of a specific date or time, with
respect to which Visa’s right to terminate will arise only in the event of a
breach of, or inaccuracy in, such representation or warranty as of such
specified date or time), or (ii) TJX or Fifth Third has breached or violated any
of its covenants and agreements contained in this Agreement; and
8.2.5. by TJX or Fifth Third, by written notice to the other parties (which
shall reference this Section 8.2.5) (the “Opt-In Termination Notice”) not later
than 4:00 p.m., Pacific time, on December 21, 2007, if the Opt-In Threshold
Condition is not satisfied on or before the Alternative Recovery Acceptance
Deadline.
Effective with any such notice (delivered as provided in Section 10.1), this
Settlement Agreement shall terminate and be of no further force or effect,
except as provided in Section 8.3; provided, however, that in the event that the
Opt-In Threshold Condition shall not have been satisfied, TJX and Fifth Third
shall have the right, in their absolute discretion, but acting jointly, to waive
the Opt-In Threshold Condition, it being understood that either TJX or Fifth
Third has the right under this Section 8.2 to send the Opt-In Termination Notice
as provided herein.
          8.3. Effect of Termination. If this Settlement Agreement is terminated
by any party as permitted by Section 8.2, such termination shall be effective as
against all parties to this Settlement Agreement and shall be without liability
of any party to the other parties to this Settlement Agreement, except for
liabilities arising in respect of breaches under this Agreement by any party on
or prior to the Termination Date. In the event of such termination it is agreed
by the parties that, as provided in Section 10.13, none of Visa’s agreement to
present the Alternative Recovery Offer to Eligible Visa Issuers, Fifth Third’s
agreement to fund the Alternative Recovery Amounts and TJX’s agreement to
indemnify for such funding or any other provision of this Settlement Agreement
shall be cited in any way by Visa, Fifth Third, or TJX, or be deemed evidence of
an admission on the part of any of the parties in any subsequent dispute
regarding the propriety of the standard ADCR and compliance processes or in any
other subsequent dispute other than a dispute relative to the enforcement of
this Settlement Agreement (including without limitation an admission on the part
of Fifth Third that it was the relevant acquirer with respect to all the
transactions at issue). The provisions of this Section 8.3 and Section 10 shall
survive any termination pursuant to Section 8.2.
     9. REPRESENTATIONS AND WARRANTIES. Each of the parties to this Settlement
Agreement hereby makes the following representations and warranties to the other
parties hereto:
          9.1. Representations and Warranties of Visa. In addition to its
representations made in connection with the delivery of the Alternative Recovery
Acceptance Report as provided in Section 3.4, Visa hereby represents and
warrants that:
               9.1.1. Authorization. The execution, delivery and performance by
Visa of its obligations under this Settlement Agreement, including the Exhibits
to which Visa is a party,

-11-



--------------------------------------------------------------------------------



 



and the consummation by Visa of the transactions contemplated hereby and
thereby, are within its corporate powers and have been duly authorized by all
necessary corporate action. This Settlement Agreement constitutes, and each of
the Exhibits to which Visa is a party when executed and delivered by it will
constitute, a valid and binding agreement of Visa, enforceable against Visa in
accordance with its terms, except to the extent such enforceability may be
limited to bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity.
9.1.2. Non-Contravention. The execution, delivery and performance by Visa of
this Settlement Agreement and the Exhibits to which Visa is a party (a) do not
and will not (i) violate the certificate of incorporation or by-laws of Visa, or
(ii) require any consent that has not been given or other action that has not
been taken by any Person under any instrument binding upon Visa, and (b) do not
require any action by or filing with any domestic or foreign, federal, state or
local governmental authority, department, court or agency.
9.1.3. Accounting Statement. The calculations of amounts set forth in the
Accounting Statement for each Eligible Visa Issuer were performed in accordance
with Visa’s methodologies and consistent with the definitions herein of Set 1
ADCR Recovery, Set 2 ADCR Recovery, Set 3 ADCR Recovery, Set 4 ADCR Recovery,
Total ADCR Recovery Amount, Minimum Recovery Amount, and Alternative Recovery
Amount (it being understood that Visa relied on transaction information provided
by or at the request of TJX and/or Fifth Third in determining whether any
particular Visa Account was an Eligible Account). The aggregate amounts for each
Eligible Visa Issuer and for all the Eligible Visa Issuers set forth in the
Accounting Statement are equal to the amounts obtained by application of such
methodologies, are consistent with the terms of this Settlement Agreement, and
(in the case of the aggregate amounts set forth for all the Eligible Visa
Issuers) equal the maximum payment amounts set forth in Paragraph 3.3 hereof.
9.2. Representations and Warranties of TJX. TJX hereby represents and warrants
that:
9.2.1. Authorization. The execution, delivery and performance by TJX of its
obligations under this Settlement Agreement, including the Exhibits to which TJX
is a party, and the consummation by TJX of the transactions contemplated hereby
and thereby, are within its corporate powers and have been duly authorized by
all necessary corporate action. This Settlement Agreement constitutes, and each
of the Exhibits to which TJX is a party when executed and delivered by it will
constitute, a valid and binding agreement of TJX, enforceable against TJX in
accordance with its terms, except to the extent such enforceability may be
limited to bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity.
9.2.2. Non-Contravention. The execution, delivery and performance by TJX of this
Settlement Agreement and the Exhibits to which TJX is a party (a) do not and
will not (i) violate the certificate of incorporation or by-laws of TJX, or
(ii) require any consent that has not been given or other action that has not
been taken by any Person under any instrument binding upon TJX, and (b) do not
require any action by or filing with any domestic or foreign, federal, state or
local governmental authority, department, court or agency.

-12-



--------------------------------------------------------------------------------



 



          9.3. Representations and Warranties of Fifth Third. Fifth Third hereby
represents and warrants that:
               9.3.1. Authorization. The execution, delivery and performance by
Fifth Third of its obligations under this Settlement Agreement, including the
Exhibits to which Fifth Third is a party, and the consummation of the
transactions contemplated hereby and thereby by Fifth Third are within its
corporate powers and have been duly authorized by all necessary corporate
action. This Settlement Agreement constitutes, and each of the Exhibits to which
Fifth Third is a party when executed and delivered by it will constitute, a
valid and binding agreement of Fifth Third, enforceable against Fifth Third in
accordance with its terms, except to the extent such enforceability may be
limited to bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity.
               9.3.2. Non-Contravention. The execution, delivery and performance
by Fifth Third of this Settlement Agreement and the Exhibits to which Fifth
Third is a party (a) do not and will not (i) violate the certificate of
incorporation or by-laws of Fifth Third, or (ii) require any consent that has
not been given or other action that has not been taken by any Person under any
instrument binding upon Fifth Third, and (b) do not require any action by or
filing with any domestic or foreign, federal, state or local governmental
authority, department, court or agency.
          9.4. No Presumption. No breach of or inaccuracy in any representation
and warranty made by any party in this Settlement Agreement shall be presumed to
be material merely by reason of such representation and warranty having been
characterized in this Settlement Agreement as a representation and warranty and
not merely as a representation.
     10. MISCELLANEOUS
          10.1. Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Settlement Agreement must be in writing and must be
delivered, given or otherwise provided:

  (a)   by hand (in which case, it will be effective upon delivery);

  (b)   by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission);

  (c)   by overnight delivery by a nationally recognized courier service (in
which case, it will be effective on the Business Day after being deposited with
such courier service); or     (d)   by electronic mail

in each case, to the address (or facsimile number) listed below:
If to Visa, to it at:

-13-



--------------------------------------------------------------------------------



 



Visa Inc.
P.O. Box 8999
San Francisco, California 94128-8999
Telephone number: 650-432-3200
Facsimile number: 415-932-2525
Attention: General Counsel
with a copy to:
O’Melveny & Myers LLP
275 Battery Street, Suite 2600
San Francisco, California 94111
Telephone number: 415-984-8700
Facsimile number: 415-984-8701
Attention: Randall W. Edwards, Esq.
If to Fifth Third, to it at:
38 Fountain Square Plaza
Cincinnati, Ohio 45263
Telephone number: 513-534-8780
Facsimile number: 513-534-7678
Attention: John C. Huber, Esq.
with a copy to:
Vorys, Sater, Seymour and Pease LLP
221 East Fourth Street
Cincinnati, Ohio 45202
Telephone number: (513) 723-4078
Facsimile number: (513) 852-8448
Attention: W. Breck Weigel, Esq.
If to TJX, to it at:
770 Cochituate Road
Framingham, Massachusetts 01701
Telephone number: 508-390-1000
Facsimile number: 508-390-5022
Attention: Ann McCauley, Esq.
with a copy to:
Ropes & Gray LLP
One International Place

-14-



--------------------------------------------------------------------------------



 



Boston, Massachusetts 02110
Telephone number: (617) 951-7000
Facsimile number: (617) 951-7050
Attention: Douglas H. Meal, Esq.
Each of the parties to this Settlement Agreement may specify different address
or facsimile number by giving notice in accordance with this Section 10.1 to
each of the other parties.
          10.2. Succession and Assignment; No Third-Party Beneficiary. This
Settlement Agreement will be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns, each of which
such successors and permitted assigns will be deemed to be a party for all
purposes of this Settlement Agreement. No party may assign, delegate or
otherwise transfer either this Settlement Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. This Settlement Agreement is for the sole benefit of the parties
and nothing in this Settlement Agreement (whether expressed or implied) will
give or be construed to give any Person (including without limitation Eligible
Visa Issuers), other than the parties, any legal or equitable rights in
connection with this Settlement Agreement.
          10.3. Amendments and Waivers. No amendment or waiver of any provision
of this Settlement Agreement will be valid and binding unless it is in writing
and signed, in the case of an amendment, by Visa, TJX and Fifth Third, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
waiver by any party of any breach or violation of or, default under or
inaccuracy in any representation, warranty or covenant hereunder, whether
intentional or not, will extend to any prior or subsequent breach or violation
of, default under, or inaccuracy in, any such representation, warranty or
covenant or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence. No delay or omission on the part of any party in
exercising any right, power or remedy under this Settlement Agreement will
operate as a waiver thereof.
          10.4. Entire Agreement. This Settlement Agreement, together with any
documents, instruments and certificates explicitly referred to herein,
constitutes the entire agreement among the parties with respect to the subject
matter of this Settlement Agreement and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect such subject matter (other
than the parties’ existing confidentiality obligations to one another with
respect to such subject matter).
          10.5. Counterparts; Effectiveness. This Settlement Agreement may be
executed in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute but one and the same
instrument. This Settlement Agreement will become effective when duly executed
by each party hereto.
          10.6. Non-Severability. The parties to this Settlement Agreement have
negotiated the provisions of this Settlement Agreement as an integral whole and
would not have entered into this Settlement Agreement if the provisions hereof
had not been written as they appear herein. Accordingly, if at any time, whether
before or after the Consummation Date any term or provision of this Settlement
Agreement or any document delivered pursuant to this

-15-



--------------------------------------------------------------------------------



 



Settlement Agreement should be held invalid or unenforceable by any court of
competent jurisdiction, the parties intend that this Settlement Agreement may be
terminated by written notice to the other parties referencing this Section 10.6
and delivered in accordance with Section 10.1, which notice shall have the same
effect as if a termination notice pursuant to Section 8.2 had been delivered, as
provided in Section 8.3, and that each party shall thereafter take such action
as may be necessary to restore the other parties to their positions immediately
prior to their execution of this Settlement Agreement.
10.7. Headings. The headings contained in this Settlement Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.
10.8. Construction. The parties have participated jointly in the negotiation and
drafting of this Settlement Agreement. In the event an ambiguity or question of
intent or interpretation arises, this Settlement Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Settlement Agreement. The parties intend that each
representation, warranty and covenant contained herein will have independent
significance. If any party has breached or violated, or if there is an
inaccuracy in, any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached or violated, or in respect of
which there is not an inaccuracy, will not detract from or mitigate the fact
that the party has breached or violated, or there is an inaccuracy in, the first
representation, warranty or covenant.
10.9. Governing Law. This Settlement Agreement and the rights of the parties and
all Actions arising in whole or in part under it, will be governed by and
construed in accordance with the domestic substantive laws of the State of New
York, without giving effect to any choice or conflict of law provision or rule
that would cause the application of the laws of any other jurisdiction.
Notwithstanding the foregoing, the Release shall be governed by the substantive
law of the State of California.
10.10. Jurisdiction; Venue; Service of Process.
10.10.1. Jurisdiction. Each party to this Settlement Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state courts of the State of New York or the United States District Court
located in the Southern District of New York for the purpose of any Action
between the parties arising in whole or in part under or in connection with this
Settlement Agreement, (b) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such Action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Settlement Agreement or the subject matter hereof may not be enforced in or by
such court and (c) hereby agrees not to commence any such Action other than
before one of the above-named courts. Notwithstanding the previous

-16-



--------------------------------------------------------------------------------



 



sentence a party may commence any Action in a court other than the above-named
courts solely for the purpose of enforcing an order or judgment issued by one of
the above-named courts.
               10.10.2. Venue. Each party agrees that for any Action between the
parties arising in whole or in part under or in connection with this Settlement
Agreement, such party may bring Actions only in the state courts located in the
Borough of Manhattan or in the United States District Court for the Southern
District of New York. Each party further waives any claim and will not assert
that venue should properly lie in any other location within the selected
jurisdiction.
               10.10.3. Service of Process. Each party hereby (a) consents to
service of process in any Action between the parties arising in whole or in part
under or in connection with this Settlement Agreement in any manner permitted by
New York law, (b) agrees that service of process made in accordance with clause
(a) or made by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 10.1, will constitute good and valid
service of process in any such Action and (c) waives and agrees not to assert
(by way of motion, as a defense, or otherwise) in any such Action any claim that
service of process made in accordance with clause (a) or (b) does not constitute
good and valid service of process.
          10.11. Specific Performance. The parties will have such entitlement as
may be provided under applicable law to seek and obtain an injunction or
injunctions to prevent breaches or violations of the provisions of this
Settlement Agreement and to enforce specifically this Settlement Agreement and
the terms and provisions hereof in any Action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter, in addition to any other remedy to which the parties may be entitled, at
law or in equity.
          10.12. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT
THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS SETTLEMENT AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
SETTLEMENT AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
          10.13. No Admission of Liability. Neither this Settlement Agreement
nor the Alternative Recovery Offer, nor any act performed or document executed
pursuant to or in furtherance of this Settlement Agreement or the Alternative
Recovery Offer: (a) is or may be deemed to be or may be used as an admission of,
or evidence of, the validity or lack thereof of any claim or right of recovery
or cause of action against or by, or of any wrongdoing or liability

-17-



--------------------------------------------------------------------------------



 



of any of the parties to this Agreement, the TJX Acquirers or the Affiliated
Persons of each of them; or (b) is or may be deemed to be or may be used as an
admission of, or evidence of, any fault or omission of any of the parties to
this Agreement, the TJX Acquirers or the Affiliated Persons of each of them, in
any civil, criminal, or administrative proceeding in any court, administrative
agency, or other tribunal. Any of the parties to this Agreement may file this
Settlement Agreement, the Releases, and/or the Alternative Recovery Acceptances
in any action that may be brought against them in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release,
good faith settlement, judgment bar or reduction or any other theory of claim
preclusion or issue preclusion or similar defense or counterclaim.
          10.14. Public Announcements. The parties understand that this
Settlement Agreement will be disclosed in a filing by TJX with the Securities
and Exchange Commission (“SEC”), in a press release by TJX, and by public
disclosure by Visa, and may also be publicly disclosed by Fifth Third in its
sole discretion.
[Remainder of page intentionally left blank]

-18-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Settlement
Agreement as an agreement under seal as of the date first above written.

              VISA INC.
 
       
 
  By:   /s/ John Partridge
 
       
 
      Name: John Partridge
 
      Title: Executive Vice President
 
            VISA U.S.A. INC.
 
       
 
  By:   /s/ John Partridge
 
       
 
      Name: John Partridge
 
      Title: Executive Vice President
 
            THE TJX COMPANIES, INC.
 
       
 
  By:   /s/ Donald G. Campbell
 
       
 
      Name: Donald G. Campbell
 
      Title: Vice Chairman
 
            FIFTH THIRD BANK
 
       
 
  By:   /s/ John C. Huber
 
       
 
      Name: John C. Huber
 
      Title: Vice President

